Filed 9/30/22 Gentry v. Ocwen Financial Corp. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


CONSTANCE GENTRY,                                            B308640

         Plaintiff and Appellant,                            (Los Angeles County
                                                             Super. Ct. No.
         v.                                                  19AVCV00538)

OCWEN FINANCIAL
CORPORATION et al.,

     Defendants and
Respondents.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Brian C. Yep, Judge. Affirmed.
     Constance Gentry, self-represented litigant, for Plaintiff
and Appellant.
     Locke Lord, Regina J. McClendon and Meagan S. Tom, for
Defendants and Respondents.
                       I. INTRODUCTION

       Plaintiff Constance Gentry appeals from a judgment of
dismissal entered after an order sustaining a demurrer in favor
of defendants Ocwen Financial Corporation, Ocwen Loan
Servicing, LLC, and Deutsche Bank National Trust Company, as
trustee for the Securitized Asset Backed Receivables LLC Trust
2006-WM4 (Ocwen defendants).1 We affirm.




1      Plaintiff’s notice of appeal states that she appeals from the
judgment entered on “8/21/2020,” that is, the judgment entered in
favor of Ocwen defendants as to the first loan and deed of trust.
(See K.J. v. Los Angeles Unified School Dist. (2020) 8 Cal.5th 875,
883 [order sustaining demurrer is interlocutory and not
appealable, and appeal must be taken from subsequently entered
judgment].) Plaintiff did not file a notice of appeal from the
November 16, 2020, judgment entered in favor of defendants
Franklin Management Corporation and Deutsche Bank National
Trust Company as certificate trustee on behalf of Bosco Credit II
Series 2010-1 (Franklin defendants). “‘“[W]here several
judgments and/or orders occurring close in time are separately
appealable (e.g., judgment and order awarding attorney fees),
each appealable judgment and order must be expressly
specified—in either a single notice of appeal or multiple notices of
appeal—in order to be reviewable on appeal.”’ [Citations.] The
policy of liberally construing a notice of appeal in favor of its
sufficiency [citation] does not apply if the notice is so specific it
cannot be read as reaching a judgment or order not mentioned at
all.” (Filbin v. Fitzgerald (2012) 211 Cal.App.4th 154, 173.)
Accordingly, we will disregard plaintiff’s arguments concerning
Franklin defendants and the Franklin defendants’ respondent’s
brief.




                                 2
                       II. BACKGROUND

A.    Factual Background 2

      On August 17, 2006, plaintiff obtained a $400,000 loan
from WMC Mortgage Corporation.3 The loan was memorialized
by a first deed of trust (Deed of Trust) secured by plaintiff’s home
in Lancaster (the Property). The Deed of Trust named Mortgage
Electronic Registration Systems, Inc. (MERS) as the beneficiary.
      On January 9, 2015, Ocwen Loan Servicing, LLC 4 recorded
a Corporate Assignment Deed of Trust, which memorialized
MERS’s transfer of its beneficial interest under the Deed of Trust
to Deutsche Bank National Trust Company (Deutsche), as
Trustee for Securitized Backed Receivables LLC Trust 2006-
WM4 (2006-WM4 Trust), with Ocwen Loan Servicing, LLC
serving as the loan servicing company.
      On March 1, 2016, plaintiff and Deutsche entered into a
loan modification agreement (Agreement), pursuant to which


2      “In this appeal following the sustaining of a demurrer, we
assume the truth of the properly pleaded factual allegations,
facts that reasonably can be inferred from those expressly
pleaded and matters of which judicial notice has been taken.”
(Fierro v. Landry’s Restaurant, Inc. (2019) 32 Cal.App.5th 276,
281.)

3   That same day, plaintiff entered into a second loan with
WMC Mortgage Corporation for $100,000, which was
memorialized by a second deed of trust.

4    Ocwen Loan Servicing, LLC is a subsidiary company of
Ocwen Financial Corporation.




                                 3
Deutsche forgave a portion of the loan and plaintiff agreed to
make monthly payments of $2,090.50, comprised of $1,599.90 in
principal and interest and $490.60 in tax and insurance. Plaintiff
also agreed that the escrow payment would be adjusted
periodically in accordance with applicable law; and that if she
failed to obtain insurance and Ocwen obtained the insurance in
her place, there could be an increase in the escrow portion of the
total monthly payment.
       In May 2016, Ocwen defendants billed plaintiff amounts
that exceeded $2,090.50.
       Plaintiff remained “current in her payments” on the loan.

B.    Second Amended Complaint

      Plaintiff filed her initial complaint on July 22, 2019.
Following various demurrers and amendments, she filed the
operative second amended complaint on March 2, 2020. As to
Ocwen defendants, plaintiff alleged causes of action for breach of
contract, fraud, quiet title, and slander of title.5

C.    Demurrer

      On April 2, 2020, Ocwen defendants filed their demurrers
to the second amended complaint, arguing, among other things,
that plaintiff failed to state facts sufficient to constitute the
alleged causes of action. (Code Civ. Proc., § 430.10, subd. (e).)
Plaintiff opposed the demurrer.

5      Plaintiff’s second cause of action was against Franklin
defendants for breach of contract pertaining to the second deed of
trust.




                                 4
      On August 6, 2020, the trial court sustained Ocwen
defendants’ demurrers without leave to amend. On August 21,
2020, the trial court entered judgment in favor of Ocwen
defendants. Plaintiff timely appealed from the judgment.

                        III. DISCUSSION

A.    Legal Standard

      “In reviewing the sufficiency of a complaint against a
general demurrer, we are guided by long-settled rules. ‘We treat
the demurrer as admitting all material facts properly pleaded,
but not contentions, deductions or conclusions of fact or law.
[Citation.] We also consider matters which may be judicially
noticed.’ (Serrano v. Priest (1971) 5 Cal.3d 584, 591 . . . .)
Further, we give the complaint a reasonable interpretation,
reading it as a whole and its parts in their context. (Speegle v.
Board of Fire Underwriters (1946) 29 Cal.2d 34, 42 . . . .) When a
demurrer is sustained, we determine whether the complaint
states facts sufficient to constitute a cause of action. (See Hill v.
Miller (1966) 64 Cal.2d 757, 759 . . . .) And when it is sustained
without leave to amend, we decide whether there is a reasonable
possibility that the defect can be cured by amendment: if it can
be, the trial court has abused its discretion and we reverse; if not,
there has been no abuse of discretion and we affirm. (Kilgore v.
Younger (1982) 30 Cal.3d 770, 781 . . . ; Cooper v. Leslie Salt Co.
(1969) 70 Cal.2d 627, 636 . . . .) The burden of proving such
reasonable possibility is squarely on the plaintiff. (Cooper v.
Leslie Salt Co., supra, [70 Cal.2d] at p. 636.)” (Blank v. Kirwan
(1985) 39 Cal.3d 311, 318 (Blank).)




                                  5
B.    Analysis

      1.    Breach of Contract

      “[T]he elements of a cause of action for breach of contract
are (1) the existence of the contract, (2) plaintiff’s performance or
excuse for nonperformance, (3) defendant’s breach, and (4) the
resulting damages to the plaintiff.” (Oasis West Realty, LLC v.
Goldman (2011) 51 Cal.4th 811, 821.)
      In her breach of contract cause of action, plaintiff alleged
that Ocwen defendants breached the Deed of Trust and
Agreement by: concealing and imposing charges that were not
owed; failing to provide prior notice before imposing additional
charges and fees; adding the cost of lender-imposed insurance to
monthly payments; collecting on amounts that “the Lender
waived”; and concealing the identity of “the real lender.”6
      Plaintiff alleged that Ocwen defendants breached the Deed
of Trust and Agreement by billing her for insurance and,
presumably, thereby collecting on “waived” amounts. Plaintiff


6     Plaintiff alleged Ocwen defendants violated a “pooling and
servicing agreement” but failed to allege how any such violation
breached the Deed of Trust and Agreement.
      Plaintiff also alleged that Ocwen defendants engaged in
“breaches” by securitizing the loan into a “closed trust” and
thereby voiding the Deed of Trust. Plaintiff’s allegation that the
Deed of Trust was void did not satisfy her obligation to plead the
elements of a breach of contract cause of action, which requires
the existence of a contract. (See Yvanova v. New Century
Mortgage Corp. (2016) 62 Cal.4th 919, 929 [“‘A void contract is
without legal effect. (Rest.2d Contracts, § 7, com. a . . . .) ‘It
binds no one and is a mere nullity.’ [Citation.]”].)




                                  6
ignores, however, that the Agreement, which modified the Deed
of Trust, expressly provided that “[t]he escrow payment amount
may be adjusted periodically in accordance with applicable law
due to changes in property taxes, insurance amounts or other
escrow expenses and therefore the total monthly payment may
change accordingly.” Moreover, the Agreement permitted Ocwen
defendants to increase the escrow portion of the monthly
payment for “force place insurance” in the event plaintiff failed to
obtain insurance. Thus, to the extent plaintiff alleges the
additional charges on the escrow payments were in breach of the
Deed of Trust or the Agreement, she has failed to allege sufficient
facts to plead a claim for breach of contract.
       As to her allegation that Ocwen defendants breached their
agreements with plaintiff by failing to provide notice or disclosing
the identity of “the real lender,” plaintiff failed to identify which
provisions of the Deed of Trust required such notice or disclosure.
Nor did she allege how Ocwen defendants breached such
provisions. Although plaintiff alleged that the “real lender” was
paid in full by third parties, as we discuss further below in
connection with the quiet title cause of action, we do not accept
this conclusory allegation as true. (Mathews v. Becerra (2019) 8
Cal.5th 756, 768.) The trial court therefore properly sustained
the demurrer to this cause of action.

      2.    Fraud

       To prevail on a fraud cause of action, plaintiff must
demonstrate: “‘“(1) misrepresentation (false representation,
concealment, or nondisclosure); (2) knowledge of falsity (scienter);
(3) intent to defraud (i.e., to induce reliance); (4) justifiable




                                  7
reliance; and (5) resulting damage.”’” (Behnke v. State Farm
General Ins. Co. (2011) 196 Cal.App.4th 1443, 1452–1453.) “‘In
California, fraud must be pled specifically; general and
conclusory allegations do not suffice. [Citations.] “Thus ‘“the
policy of liberal construction of the pleadings . . . will not
ordinarily be invoked to sustain a pleading defective in any
material respect.”’ [Citation.] [¶] This particularity requirement
necessitates pleading facts which ‘show how, when, where, to
whom, and by what means the representations were tendered.’”’
[Citation.] In addition, a plaintiff is held to a higher standard in
asserting a fraud claim against a corporate defendant. ‘In such a
case, the plaintiff must “allege the names of the persons who
made the allegedly fraudulent representations, their authority to
speak, to whom they spoke, what they said or wrote, and when it
was said or written.”’” (Tenet Healthsystem Desert, Inc. v. Blue
Cross of California (2016) 245 Cal.App.4th 821, 837–838; see
Robinson Helicopter Co., Inc. v. Dana Corp. (2004) 34 Cal.4th
979, 993.)
       In her third cause of action, plaintiff alleged that Ocwen
defendants engaged in fraud by “ma[king] affirmative
representations in their terms of the deed of trust that they
would comply with all laws governing the collection and servicing
of [p]laintiff’s mortgage . . . so that she . . . would not suffer
financial or emotional distress or other harm and could keep [her]
home and make affordable payments toward[s] the same . . . .”
Plaintiff, however, has not identified where in the Deed of Trust
Ocwen defendants made this purported representation and our
review of that document reveals no such representation. Further,
plaintiff did not allege who made the representations upon which
she relied, when those representations were made, what was




                                 8
said, or how it was said. Thus, she has failed to allege her fraud
claim with sufficient specificity.7

      3.    Quiet Title

       “A quiet title action is a statutory action that seeks to
declare the rights of the parties in realty. [Citations.] ‘“‘The
object of the action is to finally settle and determine, as between
the parties, all conflicting claims to the property in controversy,
and to decree to each such interest or estate therein as he may be
entitled to.’”’ [Citation.] The purpose of a quiet title action is to
determine any adverse claim to the property that the defendant
may assert, and to declare and define any interest held by the
defendant, ‘“so that the plaintiff may have a decree finally
adjudicating the extent of his own interest in the property in



7       For the fraud cause of action, plaintiff also alleged, in a
conclusory manner, that Ocwen defendants committed elder
abuse. The Elder Abuse and Dependent Adult Civil Protection
Act (Welf. & Inst. Code, § 15600, et seq.) provides for enhanced
remedies for abuse, including financial abuse, of any California
resident 65 years old or older. (See Bounds v. Superior Court
(2014) 229 Cal.App.4th 468, 478.) “The Act broadly defines
financial abuse as occurring ‘when a person or entity . . . [¶] . . .
[t]akes, secretes, appropriates, obtains, or retains real or personal
property of an elder . . . for a wrongful use or with intent to
defraud, or both’ ([Welf. & Inst. Code,] § 15610.30, subd. (a)(1),
italics added) or ‘by undue influence.’ ([Id.,] § 15610.30, subd.
(a)(3).)” (Bounds v. Superior Court, supra, 229 Cal.App.4th at
p. 478.) Because plaintiff failed to allege facts indicating that a
wrongful taking occurred or that Ocwen defendants acted with an
intent to defraud, her allegation of elder abuse fails.




                                  9
controversy.”’” (Robin v. Crowell (2020) 55 Cal.App.5th 727, 740;
Code Civ. Proc., § 760.020.)
      In her quiet title cause of action, plaintiff sought a
declaration that the Deed of Trust was no longer valid and
plaintiff was the fee simple owner of the property. Specifically,
plaintiff alleged that the Deed of Trust was void because the loan
was assigned after the 2006-WM4 Trust closed. In plaintiff’s
view, she therefore is no longer required to pay any mortgage. “A
borrower may not, however, quiet title against a secured lender
without first paying the outstanding debt on which the mortgage
or deed of trust is based.” (Lueras v. BAC Home Loans Servicing,
LP (2013) 221 Cal.App.4th 49, 86.) Here, plaintiff makes a
conclusory allegation that the “Lender” was fully paid on the
mortgage because of a lawsuit brought by the Federal Housing
Financing Agency against “Defendants” in a federal district court
in New York, which resulted in “Defendants” receiving over
$9 million. Plaintiff does not explain how the recovery in that
lawsuit rendered her mortgage fully paid. Thus, this conclusory
allegation is insufficient to support plaintiff’s quiet claim cause of
action. (See Gutierrez v. Carmax Auto Superstores California
(2018) 19 Cal.App.5th 1234, 1242 [“The pleader’s contentions or
conclusions of law are not controlling because appellate courts
must independently decide questions of law without deference to
the legal conclusions of the pleader or the trial court”].)
      Plaintiff’s cause of action also fails because a borrower
lacks standing to preemptively challenge alleged defects in the
MERS assignment on a deed of trust. (Saterbak v. JPMorgan
Chase Bank, N.A. (2016) 245 Cal.App.4th 808, 814.)8 The trial

8    Plaintiff’s citation to Glaski v. Bank of America (2013) 218
Cal.App.4th 1079 (Glaski) is unavailing. Glaski concerned a




                                 10
court did not err by sustaining the demurrer to plaintiff’s quiet
title cause of action.

      4.    Slander of Title

       “To establish slander of title, a plaintiff must show: ‘(1) a
publication, (2) which is without privilege or justification,
(3) which is false, and (4) which causes direct and immediate
pecuniary loss.’” (Klem v. Access Inc. Co. (2017) 17 Cal.App.5th
595, 612.)
       In her second amended complaint, plaintiff alleged that
Franklin defendants, not Ocwen defendants, published a
document that slandered her title to the Property. Accordingly,
the trial court did not err by sustaining the demurrer to the
slander of title cause of action as to Ocwen defendants.

      5.    Remaining Causes of Action

       Plaintiff raises several arguments in support of causes of
action alleged in her first amended complaint to which
defendants successfully demurred and which plaintiff did not re-
allege in the second amended complaint. Plaintiff, however,
failed to include any of the following in the record on appeal: the
first amended complaint, defendants’ demurrer to the first
amended complaint, plaintiff’s opposition, defendants’ reply, and
the order sustaining the demurrer. “[I]t is a fundamental
principle of appellate procedure that a trial court judgment is


wrongful foreclosure (Glaski, supra, 218 Cal.App.4th at p. 1097),
and plaintiff does not allege Ocwen defendants attempted to
foreclose on the Property.




                                 11
ordinarily presumed to be correct and the burden is on an
appellant to demonstrate, on the basis of the record presented to
the appellate court, that the trial court committed an error that
justifies reversal of the judgment. [Citations.] . . . ‘“A necessary
corollary to this rule is that if the record is inadequate for
meaningful review, the appellant defaults and the decision of the
trial court should be affirmed.”’ [Citation.] ‘Consequently, [the
appellant] has the burden of providing an adequate record.
[Citation.] Failure to provide an adequate record on an issue
requires that the issue be resolved against [the appellant].’”
(Jameson v. Desta (2018) 5 Cal.5th 594, 608–609.) Because
plaintiff has provided an inadequate record on appeal, we affirm
the trial court’s rulings as to the causes of action in the first
amended complaint which were not re-alleged in the second
amended complaint.9




9      Plaintiff also makes certain arguments concerning Ocwen
defendants’ motions to strike portions of the second amended
complaint. No such motions, however, are included in the record
on appeal, and the court apparently found that, in light of its
sustaining of the demurrers, the motions to strike were moot.
Plaintiff has raised no argument on appeal as to why the motions
to strike were not moot and has failed to provide an adequate
record for us to review the court’s ruling. We therefore decline to
consider the merits of plaintiffs’ arguments concerning the
motions to strike.




                                 12
      6.    Leave to Amend

       Although plaintiff recites that leave to amend should be
“freely given” (emphasis omitted), she does not articulate how she
can amend the second amended complaint to survive demurrer.
She has thus failed to meet her burden on appeal to demonstrate
that the trial court erred in denying her leave to amend. (Blank,
supra, 39 Cal.3d at p. 318.)




                               13
                        IV. DISPOSITION

       The judgment after an order sustaining a demurrer without
leave to amend is affirmed. Ocwen defendants are entitled to
costs on appeal.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                        KIM, J.



We concur:




             BAKER, Acting P. J.




             MOOR, J.




                               14